                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO


BRETT HENDRICKSON,

                       Plaintiff,
vs.                                                                 1:18-cv-01119-RB-LF


AFSCME COUNCIL 18 and NEW
MEXICO HUMAN SERVICES
DEPARTMENT,
                       Defendants.

                               INITIAL SCHEDULING ORDER

       This case is assigned to me for scheduling, case management, discovery and other non-

dispositive motions. The Federal Rules of Civil Procedure and the Court’s Local Rules of Civil

Procedure will apply to this lawsuit.

       The parties, appearing through counsel or pro se, will “meet and confer” no later than

Wednesday, April 17, 2019, to formulate a provisional discovery plan. FED. R. CIV. P. 26(f).

The time allowed for discovery is generally 120 to 150 days. The parties will cooperate in

preparing a Joint Status Report and Provisional Discovery Plan (“JSR”). Please visit the Court’s

website, www.nmcourt.fed.us, to download the standardized Joint Status Report and Provisional

Discovery Plan form. The blanks for suggested/proposed dates are to be filled in by the parties.

Actual dates will be promulgated by order of the Court shortly after the Rule 16 scheduling

conference. Plaintiff, or defendant in removed cases, is responsible for filing the JSR by

Wednesday, April 24, 2019.

       Good cause must be shown and the Court’s express and written approval obtained for any

modification of the dates in the scheduling order that issue from the JSR.
         Initial disclosures under FED. R. CIV. P. 26(a)(1) shall be made within fourteen (14) days

of the meet-and-confer session.

         A Rule 16 scheduling conference will be conducted by telephone on Wednesday, May

01, 2019, at 2:30 p.m. 1 Counsel shall call my AT&T toll-free conference line at 1-888-363-

4734 and dial access code 5407449 to be joined to the proceedings.

         At the Rule 16 scheduling conference, counsel should be prepared to discuss discovery

needs and scheduling, all claims and defenses, the use of scientific evidence and whether a

Daubert 2 hearing is needed, initial disclosures, and the time of expert disclosures and reports

under FED. R. CIV. P. 26(a)(2). We also will discuss settlement prospects and alternative dispute

resolution possibilities and consideration of consent pursuant to 28 U.S.C. § 636(c). Client

attendance is not required.

         Plaintiff shall serve a copy of this order on any parties that have been served but have not

yet entered an appearance, and shall file a certificate of service with the Court documenting such

service. Plaintiff shall serve a copy of this order on any parties not yet served along with the

summons and complaint.



                                               ________________________________________
                                               Laura Fashing
                                               United States Magistrate Judge




1
 If you wish to appear in person, please advise my chambers at least 48 hours before the
scheduling conference. If appearing in person, please appear in my chambers, Suite 680, Pete V.
Domenici United States Courthouse, 333 Lomas Blvd., Albuquerque, New Mexico.
2
    Daubert v. Merrell Dow Pharmaceuticals, 509 U. S. 579 (1993).

                                                  2
